“Sep Se Ey SES pats eee NOTES - . gE

Case 4:19-cv-00019-RLY-DML Document1 Filed 01/24/19 Page.1 of 10 PagelD #: 1

COMPLAINT FORM 209 Jay SLs 2NVisigy
(for filers who are prisoners without lawyers). . 24 PH 3: | 6
YUP Qe

i oils CRA Gite,
IN THE UNITED STATES DISTRICT COURT Aub? cla ayer
FOR THE Southern DISTRICT OF =Cadianagelis”’ ED Rises

 

 

(Full name of plaintiff(s))

SJasen Bisho?

 

 

 

Case Number: |
4:19-cv- 19 RLY -DML.

(to be supplied by clerk of court)

VS

 

(Full name of defendant(s)

Sher iff echae| Kreinhe: 2P. Clo sense y,

 

 

 

 

Sher ff ™m fn saMmaqlia
Lk, Rod McGown Cant Vave. Mall, Capt Winkler
Docker Bohn Dee! ’
A. PARTIES
De ee ee oe
1. Plaintiffisa citizen of  Tadiang, , and is located at
(State) )

Dearbonn ¢ occement center Bol w Lausrencaloorg,
Kadiana 4Y0AaS (Address of prison or jail)

piece of paper).

   
 

(Uf more than one plaintiff is filing, use another

2. Defendant nae | Kreinhoo

(Name)

 

 
PRR ange RE ots SEE - pon . : “nae

Case 4:19-cv-00019-RLY-DML Document1 Filed 01/24/19 Page 2 of 10 PagelD #: 2

is (if a person or private corporation) a citizen of diana
. , ' (State, if known)
and (if a person) resides at_o\ \o. AN qh SH | ' 47°85
(Address, if known)
and (if the defendant harmed you while doing the defendant’s job)

worked for Deachoon Covaty Sheriff Bol Ly, tial Sk Laren ealauce, Tradiang
4102S (Employer’s name and address, if known)

(If you need to list more defendants, use another piece of paper.)
B. STATEMENT OF CLAIM

On the space provided on the following pages, tell:
Who violated your rights;

What each defendant did;

When they did it;

Where it happened; and

Why they did it, if you know.

TPF ON

Clama#tl: on 109h13 loekween “I! 30 - lotaogm on CC FS west
Second chou room Sally Root dese cofl Cock Coonections officer

tf t
Lenny WA Was Collecting fazoc'’s -hot were. assigned bo tametes,
ar Ans Ame. Correckions orticer Kornny Kk ay\lowed ‘Vamedke, Baler son,
to Keep Wis Corter When he Was nok Sopposect bo. on lag

 

loetween Stoo - icopm 14 front of the Coakeol Center Conrechins |

olficer Lanny LL, Gave, \amadtes Roberson and Varsoasg oO lraggie (
With Several arams of bath satks | Meth ina clear lout that !

Contained Ginger fail Awopers RePer towele. By day oft Ane,

aforementioned Correckioas officer Lanny H Vie m ty

L4th amendment rights to the United Sliles Canstititon. By qving nmate
Roberson and Parcong, Pators Coc Weapons and dauga. T was Stabbed bythe
Pore thet he qave +o tamote Rok, Complaint - 2

 

 
“Cask 4:19-cv-00019-RLY-DML Document 1 Filed 01/24/19 Page 3 of 10 PagelD #: 3

as

 

Defenkunts Conbinued _

 

 

Defendant, Corrections ofticec Lopes ‘, 1S a crazen of

 

Lradiana A20aS. Worked for Dearheoa couchy SheriS? Sol

 

 

 

Ww. High St Laurencelaucg Eadiona 4793S.

 

 

Defendant, Sheciff, Shane McHeney ; Ls a Citizen of

 

Tadiona and resides at, ol U9, Wig St Laucencelaorg

 

Hadion, YAS. Woeked Loe ‘Dearborn Counky Shen ol

 

 

W High St Lowureneglaurg ndiana “47035.

 

 

Defendant, Lk Guy Gramaglia, Isa citizen of Ladiang and

 

linestdes at, Bol 6). Wigh St Laurencelaicg Endiana 4710s,

 

 

WeonKect Cor “Deackoon County Shemff, Sol w igh St
Loweencelouag anadiang “1085.

 

 

 

 

 

Defendant Le Red Mclouwn, 1s a cizen of cradiana and
ivesides ak, Bol w tHigh Sst nd

 

|WwoeKed fee Dearlaaon Coun hes Sol Ww. thigh . St

 

 

 

 

 

 

Tend, sacs ve sol W Wala " Se ee mas -

 

 

worked Lar Descloon Covel Shen iS, Sol WW. Ligh St
Lowrencelavos, Tndiang Abas,

 

 

 
cial
—

Cage 4:19-cv-00019-RLY-DML Document 1 Filed 01/24/19 Page 4 of 10 PagelD #: 4

Defendants. Conk\ aud ;

 

 

Deen dant, Captain Cuinkler is a Citizen ot Tndiang and |

 

resides ok Bol W. igh - St Lawrencelauca Tadiono Yloas,

 

Worked for Deorloon County Sheth Sol W Kiqh St

 

Lawrencelourg =rndiang, teas

 

 

DRadank, Decker eha Dee | is a ciieen of Andiang

 

 

and resides ok Sol Wo thigh Sk Lawrencalaung Tadic, 47085.
Worked for Advance Medical Senvices crt the Dearborn

 

County Sheofts department, Sol W Ytigh St Lawcencelareg

 

Tadiana U70ae

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
|
Case

|
|

4:19-cv-00019-RLY-DML Document 1 Filed 01/24/19 Page 5 of 10 PagelD #: 5

 

 

clam 42: on Intallle at approximately TAY AM TL wonote a |

 

 

_ Peevest (vra) Tead email te Lt. Guy Gramarglia and Corrections |

officers advising Ahem, thot La mates Roberson & ad ‘Parsons had

 

been vp 00 loath tsalts (meth anc were threatentag te Stal me

 

 

 

. 4 A ' \
and other inmates in ane ojronm. advised LA My Neguest

 

thot \amates Roberson and Parsons ia Pack had Cater blades J

 

 

 

and other weapons because L Watched Corrections. oticer Lanny, K.

A\loiss \amake Roberson OF SALIVULR fo Keep Wis Oaroc his exack

 

usords Was ger the woiling off of it So Hoes cont Know =e gave.

 

it to you't On 12 (2111 belween 1:30 - AL Bo AM Comections

 

officer Steve Hot Stelter Per Senedd a Cell Chec le NN look chuj econ

 

on ce Swest Second cho rcom vpstars ond Sownsbaits ob

 

wunich he tooke, out a Stainless Sheel Case rot Covers the

 

 

Smote cActector and other ‘hems “Chek could be used as Weapons
roo Parsons and leersons cell, Aver he Cell Check, wos

 

Pekormed Oerlhing 3as, ~ de ‘wakes Roberson or Tarsans Yer

 

as myself oC _Gnyone else taken out of Me gotten clayroom |

 

 

af caiig Som pesiters on cartes in

 

on Valaliis between 220 ~ 8130 Om _ ‘\amabes Parsons Ro ber “Son

 

and Bates Came Vokes my oncom cdounsnies Ulben Correction s

 

officer Ton Krellmyer epened he chooe Cor mm Medicatlon, when

 

 

cetucned ow Medication te Muy Call AAIR ‘wimetes Parsons,

 

Robensnn and Rates Came ta my Cel "Sayjlng You ate snitelh

 

You Whots ug" iw Telus eck ‘\amote. Dansons Started Swingins

ye Need Your Commis sany Pia Number Of we ane going, do shh

 

Ae -Loothlooush slrucke Mme 2d\mes a trey Side. =x attempted

 

 

de Kicle Ane oathbrsh oct of Wis bond wher 2 did he Strock

 

me in She ‘Sack. of try Lak, hen soteate Roberson Stacked

 

Ale Ae Gna

 

 

 

      
Case

4:19-cv-00019-RLY-DML Document 1 Filed 01/24/19 Page 6 of 10 PagelD #: 6

Claim at & Continued’ | aided my coil. TWh the emergency call

 

 

loubhen etficar Tm Metlnyer ansuered <t aduised hire that hed

 

 

Avsk lnapgened ond shyvk m Gro ™m
Securvy ok Ulich ne. Ad. Se nee

 

 

 

daly . Le Perform d a & and
ReGor A ea +h ‘ 4 tesyils oe
onk Cu 4 oGcer \ La ae

 

leauiag Me ln direct harm ether Motifylag them of Ahreats

 

 

Weagns, cangenous drug 8. Dhenifh michal Koes nog, Coplay

 

 

Dare Leal, t+ Guy Goamaglia, Cooreckinas ofGrar Leaning rh,
Violated my Ot oth and Int amendment digkts to Ye

 

 

united Shocks Constilebisa ‘o y Way of of Lhe ahorementioned,

 

| Claim &3 Faslune vo brain and Supemnise Cosrechions officers

 

 

 

a ne Deaclooon Courky Leon Enhorce mart Center, Supanvising
Se ace esl te Sogemise ask Anata Comarkhnas atfcers

 

 

 

Coniove te gin ah ord cin, Cuelon wh _

Lacey Wis Contiauiing ts alles other inmates te Keey ators

 

 

\a thet ¢ eM, When he 1s nok Sgpotedteon O1112119 lebween — _

 

 

 

LG ‘oo — TS Pm bb he Ques an Namate & Cozers to Share inthe

Ss Bask SatyPrct ‘tomate onl, Cekvans ane Sater leaving ik en _ _

 

Gindow ledge lasiags one of Mee Nazocs lace 0 are Glujto0 a.

 

 

 

Len he is to Que altead, unde Vnucstigatinn for Soc the Whe

aforementioned Cleins <t have dunibken Seurtal Qrievance Co complaivks ,

 

Seguest Forms te Sueny Seporansar, ‘ena: Shai, leben seen

 

 

 

hich sol the duhelice ahs cowtins offer Length

 

 

 
Cased

4:19-cv-00019-RLY-DML Document 1 Filed 01/24/19 Page 7 of 10 PagelD #: 7

Claim 3 Conti weds Was SHI Lrodiing co 5 ond advised Wim

 

 

one eaten noe tate

Clank Win GAU aluing Deters te \amates Puiing ay of Us

 

\ametes Vives \a danger.” Scat ‘ng te a

 

 

aan \n_dnogs", Tafel and Secwiky shld lee more Vengacaat
+s Recidenk Sesenal Corceckions ofticers have bea

 

een Changed eck Win Ar Gicheing ond other wlolakions.- A Custom

 

 

ot Constitutional Vislabieas ane. Laleiag Macs Pudkica, \omates.

 

 

Vives \ LA danger oy

 

 

Corpeckims, “uate, Big cong ok Ake afowmntiured Shenk
Micael Kreinhao, Sheriff Shane‘ misleonps Segiaie Dave: ly ——

 

Caolaln wainklec, it Guy Gramaglia Ur Red mcGaun Vi elated

 

my Ut Ste and Itth amendment rights tp the United Strbec

 

 

Conshikikten,

 

Iclsim eS on VALU

\

 

Lows Enhorcement center, advised Cartectiong oer Rein

 

 

Det ex, nod My Teligioos PnreKecrence twos * Deurnsh" shot 0.

 

 

Ceclene a Peliqhos “a Kosher dick” He advised TF Would hove

 

 

be bu nite | Captain Dare bhatt and get an approval, J Grote o_ an Z
“asker Celiginus dick

 

Cequenk CVTA) Thad email Cequesting ony
Captain Dawe tall andere oN Pork Muslin Aided Le Me.

 

 

hve Gled Sweral atevances Cequosting Ny “Kosher dick. my

 

 

Complaints Qo. onanswaed All ether Conplaicts eb Gnsucced _

 

 

Naot these calessk my Seligions vob. By Was of aforementioned |

 

 

Na una ler Viola my st, UtK aad 4k

 

 

amendment aight to Ake united Stakes Canstiution. i

 

 

 

 

 
Cased 4:19-cv-00019-RLY-DML Document 1 Filed 01/24/19 Page 8 of 10 PagelD #: 8

Clot HS" on Olfo3ti4 HX Seen decter Dehn Noe Sor the

 

 

 

Stolbing | tttercabion thet happened en \Uialla. x advised ceckor

Zohn Doe of my United Peeling and Qomenecs 10 my \e ft leq

 

Coo me Ong Loot key Knee. and thot ST wos Walling cath Qa Liew

 

and lad Meng erthed molt \ ky un My \eht leq. Decker “John Poe,

 

examined My “cats Groen Ae CATO lalades and, my eft \ec, and

 

advised ib oad Nerve damage but dh cow Qos nathng he Coutd

 

 

| de for me He Said Necye damage Usually Goes Was if tes

 

| duct a Plached enue tn a Couples weal, Tw Check wp en You

 

‘ .
va tue weeks de check on you, TL. Said doc. i's qekki ng WIOeSe_

 

cde! by and has been Fro qresstng, Jp my Leg. Ac ignored what

ke was Saying a les locen longer een have Wweelss he has

 

 

ot Checked On Me He Aumloness is conMaviag to Progeess.
By Wong of ofvrementtaned Docker John Dee. acted wal

 

Nel leerate. ‘\ndi-Flerence!! An my Semovg Medical Needs Violabing
m, Ut, Oth and \U% amendment Mats ty dhe united

 

\

 

States Conshitoution.

 

 

LL howe exlhavske 4 all My GAministidive Memedies as neguiced
Vn he Prison Likiqatinn Cefonm ack CPLRK) See atlached

 

exhiiats 1-8,

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 4:19-cv-00019-RLY-DML Document1 Filed 01/24/19 Page 9 of 10 PagelD #: 9

C. JURISDICTION

XK Iam suing for a violation of federal law under 28 U.S.C. § 1331.
OR

[| 1am suing under state law. The state citizenship of the plaintiff(s) is (are)
different from the state citizenship of every defendant, and the amount of
money at stake in this case (not counting interest and costs) is

s
D. RELIEF WANTED
Describe what you want the court to do if you win your lawsuit. Examples may
include an award of money or an order telling defendants to do something or
- stop doing something.
Compensolery an & Rarkoe damages Vn Ahe amevat ot
© miMlion dollacs Sour Rida and Suffering and Ongoing

seseuscamage_and_ Seact Term Sibi - Andonchive relieg

© Consky Nilo ONS.

 

 

Compensakaoy and Tonibive domages \a she amant of
l Mi \Lien do laps, Rar denial of feliqlous Thachices.

Also acaSunckWye CelieS

 

 

 

 

Complaint -4

 
Case 4:19-cv-00019-RLY-DML Document1 Filed 01/24/19 Page 10 of 10 PagelD #: 10

JURY DEMAND

x Jury Demand - I want a jury to hear my case
OR

[-] Court Trial -I want a judge to hear my case

Dated this_ Zo" _ day of anvany 20.19. .

Respectfully Submitted,

| fii of Plaintit?”

Plaintiff's Prisoner ID Number

 

 

Derec Bel wy, igh. Sk

Law renceluong <ndiana Uleas
(Mailing Address of Plaintiff)

(If more than one plaintiff, use another piece of paper).

REQUEST TO PROCEED IN DISTRICT COURT WITHOUT PREPAYING THE
FILING FEE .

Xl

L

I DO request that I be allowed to file this complaint without paying the filing
fee. I have completed a request to proceed in the district court without
prepaying the fee and attached it to the complaint.

I DO NOT request that I be allowed to file this complaint without prepaying the
filing fee under 28 U.S.C. § 1915, and I have included the full filing fee with this
complaint. .

Complaint - 5

 

 
